Name: Commission Regulation (EC) NoÃ 1067/2008 of 30Ã October 2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) NoÃ 1234/2007 (Codified version)
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  plant product;  cooperation policy
 Date Published: nan

 31.10.2008 EN Official Journal of the European Union L 290/3 COMMISSION REGULATION (EC) No 1067/2008 of 30 October 2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1234/2007 (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1), in conjunction with Article 4 thereof, Having regard to Council Decision 2006/333/EC of 20 March 2006 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union (2), and in particular Article 2 thereof, Having regard to Council Decision 2007/444/EC of 22 February 2007 on the conclusion of an Agreement between the European Community and the Government of Canada on the conclusion of GATT Article XXIV:6 Negotiations (3), and in particular Article 2 thereof, Whereas: (1) Commission Regulation (EC) No 2375/2002 of 27 December 2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EEC) No 1766/92 (4) has been substantially amended several times (5). In the interests of clarity and rationality the said Regulation should be codified. (2) Following trade negotiations, the Community has changed the conditions for the import of common wheat of low and medium quality, that is common wheat of a quality other than high quality, as defined in Annex I to Commission Regulation (EC) No 1249/96 of 28 June 1996 on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92 (6), by creating an import quota. (3) This import quota relates to a maximum annual quantity of 2 989 240 tonnes, including 572 000 tonnes for imports originating in the United States and 38 853 tonnes for imports originating in Canada. (4) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (7) applies to import licences for tariff quota periods starting from 1 January 2007. (5) Regulation (EC) No 1301/2006 applies without prejudice to additional conditions or derogations which might be laid down by this Regulation. (6) To ensure that imports of the common wheat covered by these tariff quotas are orderly and not speculative, they should be made subject to the issue of import licences. (7) To ensure the proper management of these quotas, deadlines for the lodging of licence applications should be laid down and the information to be included in applications and licences should be specified. (8) To take account of supply conditions, a derogation should be made concerning the period of validity of the licences. (9) To ensure sound management of the quotas, the security on the import licences should be set at a relatively high level, notwithstanding Article 12 of Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (8). (10) Rapid two-way communication should be established between the Commission and the Member States regarding the quantities applied for and imported. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 135 and Article 136(1) of Regulation (EC) No 1234/2007, the import duty for common wheat falling in CN code 1001 90 99, of a quality other than high quality as defined in Annex I to Regulation (EC) No 1249/96, shall be fixed in the framework of the quota opened by this Regulation. Article 135 of Regulation (EC) No 1234/2007 shall apply to imports of the products referred to in this Regulation in excess of the quantities provided for in Article 3. Article 2 1. A tariff quota of 2 989 240 tonnes of common wheat falling within CN code 1001 90 99, of a quality other than high quality, is hereby opened on 1 January each year. 2. Duties on imports within the tariff quota shall be levied at a rate of EUR 12 per tonne. 3. Commission Regulations (EC) No 376/2008 (9), (EC) No 1342/2003 and (EC) No 1301/2006 shall apply, save as otherwise provided for in this Regulation. Article 3 1. The overall tariff quota shall be divided into three subquotas:  subquota I (serial number 09.4123): 572 000 tonnes for the United States of America,  subquota II (serial number 09.4124): 38 853 tonnes for Canada,  subquota III (serial number 09.4125): 2 378 387 tonnes for other third countries. 2. Where, in the course of a year, it emerges that there is a serious shortfall in the take-up of subquotas I or II, the Commission may, with the agreement of the third country concerned, adopt arrangements to transfer the unused quantities to the other subquotas, in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007. 3. Subquota III shall be divided into four quarterly subperiods, covering the following dates and quantities: (a) subperiod 1: 1 January to 31 March  594 597 tonnes; (b) subperiod 2: 1 April to 30 June  594 597 tonnes; (c) subperiod 3: 1 July to 30 September  594 597 tonnes; (d) subperiod 4: 1 October to 31 December  594 596 tonnes. 4. Where the quantities for one of the subperiods 1, 2 or 3 are exhausted, the Commission may bring forward the opening of the following subperiod in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007. Article 4 1. Notwithstanding Article 6(1) of Regulation (EC) No 1301/2006, applicants may not submit more than one licence application per serial number and per week. Where applicants lodge more than one application, none of those applications shall be admissible and the securities lodged when the applications were submitted shall be forfeited to the Member State concerned. Import licence applications shall be lodged with the competent authorities of the Member States each week no later than Friday at 13.00 (Brussels time). 2. Each licence application shall indicate a quantity in kilograms (whole numbers) which may not exceed:  for subquotas I and II, the total quantity opened for the year for the subquota concerned,  for subquota III, the total quantity opened for the subperiod concerned. The import licence application and the import licence shall mention a single country of origin. 3. No later than 18.00 (Brussels time) on the Monday following the week in which the licence application was lodged, the competent authorities shall send the Commission, by electronic means, a notification showing, by serial number, each application with the origin of the product and the quantity applied for, including nil notifications. 4. Licences shall be issued on the fourth working day following the deadline for the notification referred to in paragraph 3. Member States shall communicate to the Commission, by electronic means, on the day of issue of the import licences, the information on the licences issued as referred to in Article 11(1)(b) of Regulation (EC) No 1301/2006, with the total quantities for which import licences have been issued. Article 5 In accordance with Article 22(2) of Regulation (EC) No 376/2008, the period of validity of the licence shall be calculated from the actual day of issue. Article 6 Section 8 of the import licence application and the import licence shall contain the name of the country of origin and Yes shall be marked with a cross. Licences shall be valid only for products originating in the country indicated in section 8. Article 7 Notwithstanding Article 12(a) and (b) of Regulation (EC) No 1342/2003, the security for the import licences provided for in this Regulation shall be EUR 30 per tonne. Article 8 In the framework of the tariff quota, the release into free circulation in the Community of common wheat of a quality other than high quality originating in a third country shall be conditional upon production of a certificate of origin issued by the competent national authorities of that country, in accordance with Article 47 of Commission Regulation (EEC) No 2454/93 (10). Article 9 Regulation (EC) No 2375/2002 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II. Article 10 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 2008. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 124, 11.5.2006, p. 13. (3) OJ L 169, 29.6.2007, p. 53. (4) OJ L 358, 31.12.2002, p. 88. (5) See Annex I. (6) OJ L 161, 29.6.1996, p. 125. (7) OJ L 238, 1.9.2006, p. 13. (8) OJ L 189, 29.7.2003, p. 12. (9) OJ L 114, 26.4.2008, p. 3. (10) OJ L 253, 11.10.1993, p. 1. ANNEX I Repealed Regulation with list of its successive amendments Commission Regulation (EC) No 2375/2002 (OJ L 358, 31.12.2002, p. 88). Commission Regulation (EC) No 531/2003 (OJ L 79, 26.3.2003, p. 3). Commission Regulation (EC) No 1111/2003 (OJ L 158, 27.6.2003, p. 21). Commission Regulation (EC) No 777/2004 (OJ L 123, 27.4.2004, p. 50). Only Article 12 Commission Regulation (EC) No 491/2006 (OJ L 89, 28.3.2006, p. 3). Commission Regulation (EC) No 971/2006 (OJ L 176, 30.6.2006, p. 51). Commission Regulation (EC) No 2022/2006 (OJ L 384, 29.12.2006, p. 70). Only Article 1 Commission Regulation (EC) No 932/2007 (OJ L 204, 4.8.2007, p. 3). Only Article 1 Commission Regulation (EC) No 1456/2007 (OJ L 325, 11.12.2007, p. 76). Only Article 2 ANNEX II Correlation Table Regulation (EC) No 2375/2002 This Regulation Articles 1, 2 and 3 Articles 1, 2 and 3 Article 5 Article 4 Article 6 Article 5 Article 9 Article 6 Article 10 Article 7 Article 11 Article 8  Article 9 Article 12, first paragraph Article 10 Article 12, second paragraph   Annex I  Annex II